Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 2/11/2021, has been entered.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of 

Claims 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over VonMalm et al. (US Pub. No. 2015/0279902A1), hereafter referred to as VonMalm, in view of Edmond et al. (US Pub. No. 2017/0294417 A1), hereafter referred to as Edmond. 

As to claim 26, VonMalm discloses an optoelectronic semiconductor device (fig 1J, device 1; [0058]) comprising:
a semiconductor body (50) with an active region (55) configured to generate radiation ([0061]);
a connection carrier (9) with a control circuit ([0065]) and a plurality of connection surfaces (bottom surfaces in contact with contact 61), 
wherein the active regions (55) have a plurality of emission regions (regions on each protrusion forming each stack of 50), 

wherein each first contact point (contact point of carrier 9 with transistor 6) is electrically conductively connected to a connection surface (bottom surface 61) and the emission regions (active regions 55) are independent controllable of one another by the control circuit ([0012] and [0065]); and 
a shaped body molded on the first contact points and arranged in spacings between the first contact points (fig 1J, shaped body molding 8 between spacings of layer 53 and in contact with the top surface of 53; [0042] and [0062]). 
VonMalm does not disclose that the optoelectronic semiconductor device is a projection device and comprises at least one projection lens. 
Nonetheless, Edmond discloses wherein an optoelectronic semiconductor device is a projection device and comprises at least one projection lens (fig 8D, lens 90; [0102]; [0227]-[0228]; [0319]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the optoelectronic semiconductor device of VonMalm as a projection device with the 

As to claim 27, VonMalm in view of Edmond discloses the optoelectronic semiconductor device according to claim 26 (paragraphs above),
VonMalm further discloses wherein the shaped body and the first contact points form a planar surface on a side facing the connection carrier (fig 1J, shaped body 8 and first contact points 61 form a planar surface facing connection carrier 9). 

As to claim 28, VonMalm in view of Edmond discloses the optoelectronic semiconductor device according to claim 26 (paragraphs above),
VonMalm further discloses wherein the shaped body and the connection carrier terminate flush at least in places in a lateral direction (fig 1J, shaped body 8 and connection carrier 9 terminate flush). 

As to claim 29, VonMalm in view of Edmond discloses the optoelectronic semiconductor device according to claim 26 (paragraphs above).
VonMalm does not explicitly disclose wherein an area extending within an outer border of the active region covers at least 80% of the connection carrier.
However, it appears from figure 1J of VonMalm that the area of the border of the active region covers much greater than 80% of the connection carrier.  
Nonetheless, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the area extending within an outer board of the active region covering at least 80% of the connection carrier so that the a greater amount of light may be emitted from the light emitting device while forming the emitting device in a small package.  

As to claim 30, VonMalm in view of Edmond discloses the optoelectronic semiconductor device according to claim 26 (paragraphs above).

However, VonMalm does disclose wherein a wavelength conversion means may be located on the surface of layer 4 opposite the carrier layer 9 ([0070]).
Furthermore, Edmond discloses wherein a wavelength conversion means may include phosphors ([0192]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the wavelength conversion layer of VonMalm with a phosphor material as taught by Edmond since this will allow for the efficient wavelength conversion of the light emitted from the active layer. 

Allowable Subject Matter
Claims 17-19, 21-25 and 31-36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, especially closest prior art reference VonMalm, fails to teach or suggest wherein the growth substrate is removed prior to arranging the semiconductor layer sequence on the connection carrier, as recited in claim 17; or wherein filling the spacings .

Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive.
Applicant argued that none of the cited references show an optoelectronic semiconductor device which is a projection device which comprises at least one projection lens, as recited in amended claim 26. 
Examiner disagrees because Edmond discloses wherein the optoelectronic semiconductor device of the embodiments shown may be used as a projection device in paragraph [0319] and the embodiment in figure 8D shows at least one projection lens 90.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/23/2021